


Exhibit 10.5
SURVIVOR BENEFIT PLAN
FOR TEXTRON KEY EXECUTIVES
 
(As amended and restated effective July 25, 2007)


This Plan has been established for the benefit of designated Textron Key
Executives to secure their goodwill, loyalty, and achievement and to attract and
retain persons of outstanding competence.


This Plan is amended and restated effective July 25, 2007, to ensure that it
will be a death benefit plan that will be exempt from Section 409A of the
Internal Revenue Code.


ARTICLE I – DEFINITIONS


In this document, the following terms shall have the meanings set forth in this
Article, unless a contrary or different meaning is expressly provided:


1.01
“Base Salary” means the annual rate of base salary of a Participant from a
Textron Company at the time of the Participant’s death or termination of Textron
Employment, as applicable.  “Base Salary” shall not include incentive payments,
bonuses, supplemental unemployment benefits, contributions to any profit sharing
or bonus plan, or expense reimbursements.  Any Base Salary, the receipt of which
by the Participant is deferred under the Textron Savings Plan or the Deferred
Income Plan for Textron Key Executives, shall be Base Salary under this
Plan.  The Benefits Committee or its designee shall determine whether a
particular item of income constitutes Base Salary if a question arises.



1.02
“Beneficiary” means the person or persons entitled under this Plan to receive a
Survivor Benefit after a Participant’s death.



1.03
“Benefits Committee” means the Employee Benefits Committee of Textron.



1.04
“Board” means the Board of Directors of Textron.



1.05
“Key Executive” means an employee of a Textron Company who has been and
continues to be designated as a Key Executive under the Plan by Textron’s Chief
Executive Officer and Chief Human Resources Officer.



1.06
“Participant” means a present Key Executive or a former Key Executive who
continues to be designated a Participant under the Plan by Textron’s Chief
Executive Officer and Chief Human Resources Officer.



1.07
“Plan” means this Survivor Benefit Plan for Textron Key Executives, as amended
and restated from time to time.

 
1.08
“Survivor Benefit” means a benefit payable under Article III of this Plan.

 
Page 1

 
1.09
“Textron” means Textron, Inc., a Delaware corporation, and any successor of
Textron Inc.



1.10
“Textron Company” means Textron or any company controlled by or under common
control with Textron.



1.11
“Textron Employment” means employment with a Textron Company.  Leaves of absence
for such periods and purposes as are approved by Textron and transfers of
employment within or between Textron Companies shall not be deemed interruptions
of Textron Employment.



1.12
“Total Disability” has the same meaning under this Plan as in the Textron Master
Retirement Plan with respect to any Participant at the date his Textron
Employment ends.



ARTICLE II – PARTICIPATION


No Key Executive shall be designated as a Participant in this Plan after July
31, 2003.  A Beneficiary shall be eligible for benefits only as hereinafter
provided.


ARTICLE III – SURVIVOR BENEFIT


3.01
If a Key Executive’s Textron Employment ends because of death, his Beneficiary
shall receive a Survivor Benefit equal to three times the Key Executive’s Base
Salary at the time of his death.



3.02
If a Participant’s Textron Employment ends (a) at or after age 62 (other than
for less than acceptable performance), (b) as a result of Total Disability, or
(c) under circumstances approved in writing for this specific purpose by the
Chief Executive Officer and the Chief Human Resources Officer of Textron, or
because of death while she is no longer a Key Executive, her Beneficiary shall
receive upon her death a Survivor Benefit equal to two times the Participant’s
Base Salary at the time her Textron Employment ended.



3.03
If a Participant’s Textron Employment ends other than as described in Sections
3.01 or 3.02, no Survivor Benefit shall be payable on his account.



ARTICLE IV – PAYMENT OF SURVIVOR BENEFIT


4.01
The Benefits Committee or its designee shall choose in its sole discretion the
method described in Section 4.02 by which a Survivor Benefit payable under
Article III shall be distributed, after considering any method of payment
requested by the Participant or by the Beneficiary entitled to receive the
benefit.

 
4.02
Subject to Section 4.03, below, as soon as practical after a Survivor Benefit
becomes payable under Article III, Textron, upon the written instructions of the
Benefits :

 
Page 2

 
 
Committee or its designee, shall distribute the benefit in accordance with any
one of the following methods:

 
(a)           Payment in a single sum; or


 
(b)
Payment in a number of annual installments, each payable as soon as practical
after the end of the each successive calendar year, over a period not exceeding
ten years from the date on which the benefit first becomes payable.  The annual
installments shall be calculated in a manner which provides substantially equal
installments or shall be calculated each year by dividing the unpaid amount of
the benefit as of January 1 of that year by the remaining number of unpaid
installments; or


 
(c)           Payment through a combination of the foregoing methods.


 
Simple interest shall be credited on any unpaid balance of a Survivor Benefit
based on an average of the monthly Moody’s Corporate Bond Yield Index as
published by Moody’s Investors Service, Inc. (or any successor thereto), or, if
such average is no longer published, a substantially similar average selected by
the Benefits Committee.

 
4.03
Effective for payments on or after January 1, 2008, the Benefits Committee has
exercised its discretion pursuant to Section 4.01 to determine that all Survivor
Benefits shall be paid in a single sum as soon as practical after a Survivor
Benefit becomes payable under Article III.   If a Beneficiary is receiving
installment payments as of July 25, 2007, the Plan shall pay the remaining
installments in a single sum as soon as practical after January 1, 2008; and the
Benefits Committee may, in its sole discretion, direct the Plan to pay the
remaining installments to the Beneficiary in a single sum before January 1,
2008.

 
4.04
(a)
 Upon a Change in Control as defined in Section 8.03, Textron shall establish an
irrevocable grantor trust, as described in Section 677 of the Internal Revenue
Code (a “rabbi trust”), to accumulate assets that will assist Textron in meeting
its obligations under the Plan.  The rabbi trust shall have an independent
trustee selected by the Benefits Committee.  The trust agreement with respect to
the rabbi trust shall provide that the assets of the rabbi trust shall at all
times be subject to the claims of Textron’s general creditors in the event of
the bankruptcy or insolvency of Textron, but shall in all other circumstances be
used solely to pay Survivor Benefits under the Plan and reasonable expenses of
administering the rabbi trust until all Survivor Benefits have been paid in
full.

 
 
(b)
Upon a Change in Control as defined in Section 8.03, Textron shall transfer
assets to the rabbi trust described in Section 4.04(a).  The assets shall
consist of life insurance, cash, or a combination of life insurance and
cash.  The target value of the assets to be transferred shall equal the sum of
the following:  (a) two times each Participant’s Base Salary immediately before
the Change in Control, if her Textron Employment had not ended before that date;
and (b) two times each Participant’s Base Salary at the time her Textron
Employment ended, if she is

 
 
Page 3


    then a former employee; and (c) the balance of the Survivor Benefit,
calculated immediately before the Change in Control, if the Participant had died
before the Change in Control.

 
ARTICLE V – BENEFICIARIES


5.01
A Participant may designate one or more Beneficiaries to receive a Survivor
Benefit payable on the Participant’s death.  A Beneficiary may designate one or
more Beneficiaries to receive any unpaid balance of a Survivor Benefit, to the
extent this designation does not contravene any designation filed by the
deceased Participant through whom the Beneficiary himself claims under this
Plan.  Beneficiaries shall be designated only upon forms made available by or
satisfactory to the Benefits Committee or its designee and filed by the
Participant or Beneficiary with that committee or designee.



5.02
A Participant or Beneficiary may change her own designation of Beneficiary by
filing a substitute designation of Beneficiary with the Benefits Committee or
its designee.



5.03
In the absence of an effective designation of Beneficiary, or if all persons so
designated shall have predeceased the Participant/Beneficiary or shall have died
before the complete distribution of Plan benefits, the balance of Plan benefits
shall be paid to the Participant/ Beneficiary’s surviving spouse or, if none, to
the Participant/Beneficiary’s issue per stirpes or, if no issue, to the executor
or administrator of the Participant/Beneficiary’s estate.



5.04
If a Participant’s Base Salary or a Survivor Benefit is community property, any
designation of Beneficiary shall be valid or effective only as permitted under
applicable law.



5.05
If a Survivor Benefit is payable to a minor or person declared incompetent or to
a person incapable of handling the disposition of his property, the Benefits
Committee may direct Textron to pay such Survivor Benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or person.  The Benefits Committee may require proof of incompetency, minority,
incapacity or guardianship as it deems appropriate prior to distribution of the
Survivor Benefit.  Such distribution shall completely discharge the Benefits
Committee and any Textron Company from all liability with respect to such
benefit.



ARTICLE VI – UNFUNDED PLAN


6.01
Benefits to be provided under this Plan are unfunded obligations of
Textron.  Before a Change in Control occurs, nothing contained in this Plan
shall require Textron to segregate any monies from its general funds, to create
any trust, to make any special deposits, or to purchase any policies of
insurance with respect to such obligations.  If Textron elects to purchase
individual policies of insurance on one or more of the


 
Page 4


 
 
Participants to help finance its obligations under this Plan, then such
individual policies and the proceeds therefrom shall at all times remain the
sole property of Textron, and neither the Participants whose lives are insured
nor their Beneficiaries shall have any ownership rights in such policies of
insurance.




6.02
This Plan is intended to provide benefits for a select group of management
employees who are highly compensated, pursuant to section 401(a)(1) of the
Employee Retirement Income Security Act of 1974, as amended.



6.03
No Participant shall be required or permitted to make contributions to this
Plan.



ARTICLE VII – PLAN ADMINISTRATION


7.01
Textron shall be the plan administrator of this Plan and shall be solely
responsible for its general administration and interpretation.  Textron shall
have all such powers as may be necessary to carry out the provisions
hereof.  Textron may from time to time establish rules for the administration of
this Plan and the transaction of its business.  Subject to Section 7.04, any
action by Textron shall be final, conclusive and binding on each Participant and
all persons claiming by, through or under any Participant.  Textron (and any
person or persons to whom it delegates any of its authority as plan
administrator) shall have discretionary authority to determine eligibility for
Plan benefits, to construe the terms of the Plan, and to determine all questions
arising in the administration of the Plan, and shall make all such
determinations and interpretations in a nondiscriminatory manner.



7.02
Textron may employ or engage such agents, accountants, actuaries, counsel, other
experts and other persons as it deems necessary or desirable in connection with
the interpretation and administration of this Plan.  Textron shall be entitled
to rely upon all certifications made by an accountant selected by
Textron.  Textron and its committees officers, directors and employees shall not
be liable for any action taken, suffered or omitted by them in good faith in
reliance upon the advice or opinion of any such agent, accountant, actuary,
counsel or other expert.  All action so taken, suffered or omitted shall be
conclusive upon each of them and upon all other persons interested in this Plan.



7.03
Textron may require proof of the death or Total Disability of any Participant or
Beneficiary and evidence of the right of any person to receive any Survivor
Benefit.



7.04
A Beneficiary who believes that he is being denied a benefit to which he is
entitled under the Plan (referred to in this Section 7.04 as a “Claimant”) may
file a written request with the Benefits Committee setting forth the claim.  The
Benefits Committee shall consider and resolve the claim as set forth below.  

 
(a)  
Upon receipt of a claim, the Committee shall advise the Claimant that a response
will be forthcoming within 90 days.  The Committee may, however, extend the
response period for up to an additional 90 days for reasonable cause, and shall

 
Page 5
 
  
notify the Claimant of the reason for the extension and the expected response
date.  The Committee shall respond to the claim within the specified period.  

 
(b)  
If the claim is denied in whole or part, the Committee shall provide the
Claimant with a written decision, using language calculated to be understood by
the Claimant, setting forth (1) the specific reason or reasons for such denial;
(2) the specific reference to relevant provisions of this Plan on which such
denial is based; (3) a description of any additional material or information
necessary for the Claimant to perfect his claim and an explanation why such
material or such information is necessary; (4) appropriate information as to the
steps to be taken if the Claimant wishes to submit the claim for review; (5) the
time limits for requesting a review of the claim; and (6) the Claimant’s right
to bring an action for benefits under Section 502 of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”).

 
(c)  
Within 60 days after the Claimant’s receipt of the written decision denying the
claim in whole or in part, the Claimant may request in writing that the
Committee review the determination.  The Claimant or his duly authorized
representative may, but need not, review the relevant documents and submit
issues and comment in writing for consideration by the Committee.  If the
Claimant does not request a review of the initial determination within such
60-day period, the Claimant shall be barred from challenging the determination.

 
(d)  
Within 60 days after the Committee receives a request for review, it will review
the initial determination.  If special circumstances require that the 60-day
time period be extended, the Committee will so notify the Claimant and will
render the decision as soon as possible, but no later than 120 days after
receipt of the request for review.

 
 
(e)  
 
 
 
All decisions on review shall be final and binding with respect to all concerned
parties.  The decision on review shall set forth, in a manner calculated to be
understood by the Claimant, (1) the specific reasons for the decision, shall
including references to the relevant Plan provisions upon which the decision is
based; (2) the Claimant’s right to receive, upon request and free of charge,
reasonable access to and copies of all documents, records, and other
information, relevant to his benefits; and (3) the Claimant’s right to bring a
civil action under ERISA section 502(a).



7.05
Textron shall withhold from benefits paid under this Plan any taxes or other
amounts required to be withheld by law.

 
ARTICLE VIII – MISCELLANEOUS


8.01
Unless a contrary or different meaning is expressly provided, each use in this
Plan of the masculine or feminine gender shall include the other and each use of
the singular number shall include the plural.

 
Page 6

 
8.02
No amount payable under this Plan at any time shall be subject in any manner to
alienation, sale, transfer, assignment, pledge or encumbrance of any kind unless
specifically approved in writing in advance by the Benefits Committee or its
designee.  Any attempt to alienate, sell, transfer, assign, pledge or otherwise
encumber any such Benefit, whether presently or subsequently payable, shall be
void unless so approved.  Except as required by law, no benefit payable under
this Plan shall in any manner be subject to garnishment, attachment, execution
or other legal process, or be liable for or subject to the debts or liability of
any Participant or Beneficiary.



8.03
Notwithstanding any Plan provision to the contrary, the Board or its designee
shall have the right to amend, modify, suspend or terminate this Plan at any
time by written ratification of such action; provided, however, that no
amendment, modification, suspension or termination:



 
(a)
Shall adversely affect the right of a Beneficiary to receive a Survivor Benefit,
as described in Article III, payable as the result of the Participant’s death or
action taken pursuant to Section 3.02 that occurred before the effective date of
such amendment, modification, suspension or termination; or



 
(b)
Shall be made to Article IV or this Section 8.03 following a Change in
Control.  If after a Change in Control any claim is made or any litigation is
brought by  a Participant or Beneficiary to enforce or interpret any provision
contained in this Plan, Textron and the “person” or “group” described in the
next following sentence shall be liable, jointly and severally, to indemnify the
Participant or Beneficiary for the Participant’s or Beneficiary’s reasonable
attorney’s fees and disbursements incurred in any such claim or litigation and
for prejudgment interest at the Prime Rate as quoted in the Money Rates section
of The Wall Street Journal on any money award or judgment obtained by the
Participant or Beneficiary.  For purposes of this Plan, a “Change in Control”
shall occur if (i)  any “person” or “group” (within the meaning of Sections
13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Act”)) other than Textron, any trustee or other fiduciary holding Textron
Common Stock under an employee benefit plan of Textron or a related company, or
any corporation which is owned, directly or indirectly, by the stockholders of
Textron in substantially the same proportions as their ownership of Textron
Common Stock, is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Act) of more than 30% of the then outstanding voting stock of Textron,
or (ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board (and any new director whose
election by the Board or whose nomination for election by the stockholders of
Textron was
approved by a vote of at least two-thirds of the directors then still in office
who either were directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority thereof, or (iii) the stockholders of Textron approve a
merger or consolidation of Textron with any other corporation, other than a
merger or

 
Page 7
 
 
 
 
consolidation which would result in the voting securities of Textron outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than 50% of the combined voting power of the voting securities of
Textron or such surviving entity outstanding immediately after such merger or
consolidation, or (iv) the stockholders of Textron approve a plan of complete
liquidation of Textron or an agreement for the sale or disposition by Textron of
all or substantially all of Textron’s assets.


8.04
This Plan shall be construed in accordance with the laws of the State of
Delaware.



8.05
Nothing contained in the Plan shall be construed as a contract of employment
between any Participant and any Textron Company, or to suggest or create a right
in any Participant to be continued in employment as a Key Executive or other
employee of any Textron Company.



8.06
Textron, the Chief Executive Officer and the Chief Human Resources Officer and
the Benefits Committee may impose such other lawful terms and conditions on
participation in this Plan as deemed desirable.  The Chief Executive Officer,
the Chief Human Resources Officer and members of the Benefits Committee may
participate in this Plan.



